DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandsma et al. (US 2013/0271268) in view of Miyabayashi et al. (US 2009/0227282).
Referring to Claim 1, Brandsma teaches a communication apparatus 100 (fig. 1) configured to perform non-contact communication 130 (fig. 1) with an external apparatus 120 (fig. 1) via a memory 128 (fig. 1) of the external apparatus, the communication apparatus comprising:
	a control unit 108 (fig. 1) configured to
	receive a message including a parameter related to control of the non-contact communication (see s4 of paragraph 9 which shows the user interaction device 120 or external apparatus sending parameters to communication apparatus 100 through RFID connection 130), and
	perform the non-contact communication with the external apparatus based on the parameter (see s5 of paragraph 9 which shows communication apparatus 100 adapting it’s behavior based on the parameters sent by user interaction device 120),
wherein the control unit is implemented via at least one processor (see paragraph 88 which describes 112 of fig. 1 has a processor).
Brandsma does not teach a parameter related to the control of non-contact communication indicating a number of additional messages to be subsequently transmitted. Miyabayashi teaches a parameter related to the control of non-contact communication indicating a number of additional messages to be subsequently transmitted (see paragraph 97 which shows a NDEF(1) being transmitted to another device and paragraphs 97 and 98 which describe NDEF communication packets which follow the NDEF(1) which imply subsequent transmission and paragraph 98 which shows the number of packets indicated by the NDEF(1)). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Miyabayashi to the device of Brandsma in order to more efficiently store and read contactless data exchanged by NFC.
Claim 15 has similar limitations as claim 1.
Referring to Claim 9, Brandsma teaches a communication apparatus 120 (fig. 1) that includes a memory 128 (fig. 1), the communication apparatus being configured to perform non-contact communication 130 (fig. 1) with an external apparatus via the memory, and the communication apparatus comprising:
a control unit configured to
generate a parameter for controlling the external apparatus in a case where the non-contact communication is performed (see s3 in paragraph 9 which shows a user generating a changed operational parameter in the user interaction device 120), and
transmit a message including the parameter to the external apparatus (see s4 of paragraph 9 which shows the user interaction device 120 or external apparatus sending parameters to communication apparatus 100 through RFID connection 130),
wherein the memory is implemented via at least on non-transitory computer-readable storage medium (see memory 128 of fig. 1 and ABSTRACT which teaches a computer program product), and 
wherein the control unit is implemented via at least one processor (see controller 124 of fig. 1 and paragraph 100 which shows the device implemented by a processor).
Brandsma does not teach a parameter for controlling the external apparatus indicating a number of additional messages to be subsequently transmitted. Miyabayashi teaches a parameter for controlling the external apparatus indicating a number of additional messages to be subsequently transmitted (see paragraph 97 which shows a NDEF(1) being transmitted to another device and paragraphs 97 and 98 which describe NDEF communication packets which follow the NDEF(1) which imply subsequent transmission and paragraph 98 which shows the number of packets indicated by the NDEF(1)). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Miyabayashi to the device of Brandsma in order to more efficiently store and read contactless data exchanged by NFC.
Claim 16 has similar limitations as claim 9.
Referring to Claim 2, Brandsma also teaches the control unit further configured to execute writing to the memory or perform reading from the memory based on the parameter (see s5 of paragraph 9 which shows the controlled device reading parameters from the RFID tag).
Referring to Claim 3, Brandsma also teaches the control unit further configured to determine which to start from, executing the writing to the memory or performing the reading from the memory, in a case where the non-contact communication is performed based on the parameter (see s5 of paragraph 9 where it is already predetermined from the control unit to read from the RFID tag).
Referring to Claim 4, Miyabayashi also teaches performing the reading from the memory and then executing a next reading from the memory based on the parameter (see paragraphs 162 which shows reading from the memory, sending the read data to the logic circuit, then executing the modulating of carrier waves based on the output of the logic circuit, also noting that the next reading is the same as the reading).
Referring to Claim 10, Brandsma also teaches generating the parameter for instructing the external apparatus to execute one of writing to the memory or reading from the memory (see s5 of paragraph 9 which shows the controlled device reading parameters from the RFID tag).
Referring to Claim 11, Brandsma also teaches generating the parameter for designating which to start from, executing the writing to the memory of performing the reading from the memory, in a case where the non-contact communication is performed (see s5 of paragraph 9 where it is already predetermined from the control unit to read from the RFID tag).
Referring to Claim 12, Miyabayashi also teaches performing the reading from the memory and then generating the parameter for giving an instruction to execute a next reading from the memory based on the parameter (see paragraphs 162 which shows reading from the memory, sending the read data to the logic circuit, then executing the modulating of carrier waves based on the output of the logic circuit, also noting that the next reading is the same as the reading).

Claim(s) 5-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandsma and Miyabayashi and further in view of Satou et al. (US 2011/0164679).
Referring to Claim 5, Brandsma teaches the control unit performing reading from the memory (see reading from memory in paragraph 9).
The combination of Brandsma and Miyabayashi does not teach waiting for a waiting time to elapse, the waiting time being based on the parameter, and executing the next reading from the memory after the waiting time has elapsed. Satou teaches waiting for a waiting time to elapse, the waiting time being based on the parameter (see paragraph 105 which shows the frame rate selection signal as the parameter and fig. 5 which shows differing waiting times between readings in the third to fifth rows), and executing the next reading from the memory after the waiting time has elapsed (see paragraph 105 which shows intermittent readings as well as fig. 5 which shows readings between wait times in the third to fifth rows). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Satou to the modified device of Brandsma and Miyabayashi in order to more efficiently and accurately read proper data from memory.
Referring to Claim 6, Satou also teaches performing the reading from the memory (see paragraph 105 which shows intermittent readings) and then reading at least one of the additional messages, the number of the additional messages being based on the parameter, during the next reading from the memory (see third to fifth rows of fig. 5 which shows additional messages being read from the frames being read such as 0, 2, 4, 6, and 8 in the third row and the row chosen depending on the frame rate selection signal or parameter as described in paragraph 105).
Referring to Claim 7, Brandsma also teaches the non-contact communication by NFC (see paragraph 67 which shows connection 130 as NFC).
Referring to Claim 8, Miyabayashi also teaches the message including an NDEF message (see paragraph 98 which shows file carrying NDEF message).
Referring to Claim 13, Brandsma teaches wherein the control unit performs the reading from the memory (see reading from memory in paragraph 9). The combination of Brandsma and Miyabayashi does not teach generating the parameter for specifying a waiting time until execution of the next reading from the memory. Satou teaches generating the parameter for specifying a waiting time until execution of the next reading from the memory (see paragraph 105 which shows the frame rate selection signal as the parameter and intermittent readings and fig. 5 which shows differing waiting times between readings in the third to fifth rows). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Satou to the modified device of Brandsma and Miyabayashi in order to more efficiently and accurately read proper data from memory.
Referring to Claim 14, Brandsma teaches wherein the control unit performs the reading from the memory (see reading from memory in paragraph 9). The combination of Brandsma and Miyabayashi does not teach generating the parameter for designating a number of the additional messages to be read from the memory. Satou teaches generating the parameter for designating a number of the additional messages to be read from the memory (see third to fifth rows of fig. 5 which shows additional messages being read from the frames being read such as 0, 2, 4, 6, and 8=5 total frames in the third row and the row chosen depending on the frame rate selection signal or parameter as described in paragraph 105). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Satou to the modified device of Brandsma and Miyabayashi in order to more efficiently and accurately read proper data from memory.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 17, Brandsma, Miyabayashi, and Satou do not teach, alone nor in combination, wherein the parameter related to the control of the non-contact communication further indicates a minimum waiting time before a next message of the additional messages is to be subsequently transmitted, and wherein the minimum waiting time is determined based on an amount of time required to finish writing the next message.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648